In a proceeding pursuant to CPLR article 78 to compel the reinstatement of petitioners to their employment with the City of Long Beach, the parties cross-appeal from so much of a judgment of the Supreme Court, Nassau County, entered November 14, 1977, as failed to award petitioners credit for vacation or sick days and failed to offset, against the award to petitioner Smith, the sum of his earnings as an insurance broker. Judgment affirmed insofar as appealed from, without costs or disbursements, upon the opinion of Mr. Justice Oppido at Special Term. Latham, J. P., Damiani, Hawkins and O’Connor, JJ., concur.